Citation Nr: 0812481	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-04 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to an increased initial (compensable) rating 
for status post left inguinal hernia repair.  

4.  Entitlement to an increased initial (compensable) rating 
for residual fracture of the right fifth metacarpal.  

5.  Entitlement to an increased initial (compensable) rating 
for residual fracture of the left ulna.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1997 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA) issued in August 2005.  

Although the veteran requested a videoconference hearing 
before the Board in his VA Form 9 received in September 2007 
and completed by his service representative, he failed to 
report for that hearing in March 2008, although information 
regarding the time and place of the hearing was provided to 
him.  The Board notes that the veteran changed his address 
during the course of this appeal.  The RO had sent him the 
notice of hearing at his last known address, and it was 
returned.  The duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  He did not request a 
postponement and has provided no explanation for his failure 
to attend the hearing.  Accordingly, the claimant's request 
for a hearing is deemed to have been withdrawn.  38 C.F.R. § 
20.704(d) (2007).


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  The persuasive evidence does not demonstrate a chronic 
disorder, characterized as migraine headaches, was manifest 
during active service, or developed as a result of an 
established event, injury, or disease during active service.

3.  The persuasive evidence does not demonstrate that chronic 
pseudofolliculitis barbae was manifest during active service, 
or developed as a result of an established event, injury, or 
disease during active service.

4.  The veteran failed to report for a scheduled examination 
in February 2007 in connection with his claim for an 
increased (compensable) rating for status post left inguinal 
hernia repair.  

5.  The veteran failed to report for a scheduled examination 
in February 2007 in connection with his claim for an 
increased (compensable) rating for residual fracture of right 
fifth metacarpal.  

6.  The veteran failed to report for a scheduled examination 
in February 2007 in connection with his claim for an 
increased (compensable) rating for residual fracture of the 
left ulna.  


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
migraine headaches.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The veteran is not entitled to service connection for 
pseudofolliculitis barbae.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  The criteria for an initial increased (compensable) 
rating for status post left inguinal hernia repair have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.655, 4.114, Diagnostic Code 7338 (2007).

4.  The criteria for an initial increased (compensable) 
rating for residual fracture of the right fifth metacarpal 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.655, 4.71a, Diagnostic Code 5215 
(2007).

5.  The criteria for an initial increased (compensable) 
rating for residual fracture of the left ulna have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.655, 4.71a, Diagnostic Code 5211 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in May 2005.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The Board notes that the claim upon which this appeal is 
based was received May 2005.

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Adequate 
opportunities to submit evidence and request assistance have 
been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in the September 2007 (statement of the case).  To 
the extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
veteran has been thoroughly informed consistent with 
controlling law, and has not indicated he has additional 
evidence.  In fact, he has failed to report for scheduled 
examinations and a videoconference hearing with the Board.  
He has not otherwise indicated that he has additional 
evidence to submit.  For these reasons, any failure in the 
timing of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  
There has been no prejudicial error in the duty to inform the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007)).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant' s employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The notice provided by the RO in May 2005 satisfies the 
criteria set forth by the Court in Vazquez-Flores.  
Specifically, the letter informed the veteran he must submit 
evidence that his claimed disorders were service-connected.  
He was told that relevant evidence may include federal, state 
or local government records, private doctors or hospital 
records or other evidence.  

The Board notes that the Diagnostic Codes under which the 
claimant is rated contain criteria necessary for entitlement 
to a higher disability rating that would be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment.  These were listed in the 
September 2007 SOC.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Examination have been arranged, but the veteran 
failed to report for the post-service examinations.  Thus, 
the Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  No additional 
assistance or notification to the appellant is required based 
on the facts of the instant case.

Service Connection Claims - Factual Background

A review of the service treatment records reveals that the 
veteran was treated for pseudofolliculitis barbae in November 
2000.  He was treated for headaches in February 2005.  The 
evaluation performed at that time noted complaints of 
migraines over the prior few months with light sensitivity.  
He was given a trial of Elavil and a neurology consultation 
was recommended.  Consultation in February 2005 revealed 
headaches of questionable etiology, cannot rule out 
possibility of hypertension.  

The veteran underwent VA general medical examination in June 
2005.  A history of pseudofolliculitis barbae was noted, to 
include skin lesions on the face which appear after shaving.  
A history of head injury in Iraq was noted.  On examination, 
the head was normocephalic.  Neurological examination showed 
no focal deficits.  As far as the skin, there were small 
lesions similar to acne on his back, which were well-healed, 
with no redness.  There were a few lesions on the anterior 
aspect of the body but no functional deficit from the skin 
lesions.  The diagnosis was migraine headaches by history, no 
functional deficit, for skin see dermatology consultation.  
On the skin consultation, the dermatologist found "no 
evidence of pseudofolliculitis."  

The veteran underwent VA neurological examination in June 
2005.  He reported experiencing the headaches for a few 
months.  He then also noted they may have started about a 
month prior to his hitting his head with a pole from a bunk 
bed and being knocked unconscious in 1994.  The physician 
noted that the enlistment physical examination report 
included the 1994 incident, and that records were checked to 
clear the veteran for enlistment, with no loss of 
consciousness found.  In addition, there were complaints of 
headaches in January 2005 and February 2005. The headaches 
were reportedly unresponsive to Percocet and Midrin and the 
veteran was placed on a Elavil and Zomig trial with 
improvement noted.  The impression was classic migraine 
headaches.  

In February 2007, the veteran failed to report for 
examinations for orthopedic and gastrointestinal 
examinations.  

Service Connection Claims - Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303(a) (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  In 
addition, service connection for certain chronic diseases may 
be established based upon a legal "presumption" by showing 
that the disease manifested to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the U.S. Court of Appeals for Veterans Claims (the 
Court) noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Initially the Board notes, that virtually everyone 
experiences headaches from time to time, and such is not 
necessarily indicative of a chronic disorder.  The veteran's 
service treatment records do not show a chronic migraines.  
There was one episode of  two days of treatment in early 
2005.  The actual VA neurological examination noting classic 
migraines was based on the veteran's description of headaches 
and treatment.  The service treatment records, which showed 
that the final assessment was not migraine headaches, was not 
reviewed by the examiner.  Thus, the Board finds that there 
were no chronic migraine headaches at in service or the time 
of service separation.  Moreover, the veteran has not 
presented evidence of headaches post service.  Although he 
alleges a current disorder, the record reflects merely no 
treatment.  Thus, current, post-service, migraines are not 
shown.  

As to pseudofolliculitis barbae, brief treatment in service 
does not establish chronic disease.  Furthermore, the 
negative finding on the June 2005 VA dermatology examination 
confirms the absence of a chronic disease in service.  The 
veteran has presented no post-service evidence of 
pseudofolliculitis barbae.  

The veteran's service treatment records, including the pre-
discharge VA examination in June 2005, do not affirmatively 
establish that chronic disabilities of the migraine headaches 
and pseudofolliculitis barbae.  In addition, the veteran has 
not presented evidence of current treatment for these alleged 
disorders.  Without a currently diagnosed condition, there 
may be no service connection.  Degmetich, supra.

In making its determination, the Board has considered the 
veteran's contentions.  However, it has not been indicated 
that he possesses the requisite medical qualifications to 
opine on a matter involving medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a layperson is generally not competent to opine on a 
matter requiring knowledge of medical principles, such as 
causation or diagnosis).  The competent evidence in this case 
does not provide a basis for favorable action on the 
veteran's claims.

In the absence of competent evidence of current disability, 
chronic disability in service or a nexus between the two, the 
preponderance of the evidence is against the claims and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002).

Increased Initial Ratings - Factual Background

Service treatment records show that the veteran underwent 
left inguinal hernia repair in November1999.  In February 
2001, he complained of tenderness at the site of the surgical 
scar.  He sustained a left ulna fracture in August 2002 and a 
right fifth metacarpal fracture in July 2003.  VA general 
medical examination in June 2005 shows that the right fifth 
metacarpal fracture was still painful to the touch.  The 
abdomen was soft with bowel sounds present.  There was no 
tenderness or organomegaly.  Orthopedic examination showed 
bony prominence over the midshaft fracture site at the fifth 
metacarpal of the right hand.  He reported pain on palpation.  
Range of motion of the right digits (excluding the thumb) was 
as follows:  metacarpal extension was 0 to 30 degrees; 
proximal interphlangeal ( PIP) joint flexion was 0 to 100 
degrees; PIP joint extension was 0 to 10 degrees.  Distal 
interphlangeal (DIP) flexion was 0 to 80 degrees; DIP 
extension was 0 to 10 degrees.  No complaints of joint pain 
were elicited with the digit range of motion study. Right 
wrist flexion was 0 to 80 degrees, extension was 0 to 70 
degrees.  There were no changes in range due to fatigue or 
endurance.  The left ulna did not require splints.  The upper 
extremities showed no edema, erythema or warmth.  There was 
some soreness of the left ulnar area.  Range of flexion and 
extension of the elbows was 0 to 110 bilaterally.  He was 
independent of activities of daily living, driving, but with 
complaints of pain with lifting heavy objects.  

Service connection for these three disorders was granted in 
an August 2005 VA rating decision.  These disorders were 
rated noncompensable.  

The veteran has presented no additional medical evidence in 
support of his claim.  He failed to report for VA 
examinations to evaluate these three service-connected 
disorders scheduled for February 2007.  

Increased Ratings - Analysis

The present appeal involve the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Residuals of hernia has been rated 0 percent disabling under 
Diagnostic Codes (DC) 7338, while the fracture of the fifth 
metacarpal and the left ulna have been rated under DC's 5215 
and 5211, respectively.  

The veteran contends he is entitled to increased ratings.  
However, VA regulations provide that when a claimant fails to 
report for a scheduled medical examination, without good 
cause, an original claim for service connection shall be 
rated based upon the evidence of record.  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an increased rating, the claim shall be 
denied.  See 38 C.F.R. § 3.655 (2007).  

When a veteran fails to report for an examination for a claim 
for increased rating, under 38 C.F.R. § 3.655, the Board is 
compelled to deny the claim.  [W]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For these 
reasons, the Board finds that the veteran's claims for 
increased ratings are without legal merit.


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for pseudofolliculitis 
barbae is denied.

Entitlement to an increased initial (compensable) rating for 
status post left inguinal hernia repair is denied.

Entitlement to an increased initial (compensable) rating for 
residual fracture of the right fifth metacarpal is denied.

Entitlement to an increased initial (compensable) rating for 
residual fracture of the left ulna is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


